1                                                              JS-6
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                EASTERN DIVISION
13
     YASER BASHIR, et al.,                 No. EDCV 17-02553 RGK (SPx)
14
               Plaintiffs,                 [PROPOSED] DISMISSAL ORDER
15
                      v.                   Honorable R. Gary Klausner
16                                         United States District Judge
     UNITED STATES OF AMERICA,
17
               Defendant.
18
19
20
21
22
23
24
25
26
27
28
1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
2    separately filed stipulation of the parties, this action is dismissed with prejudice. Each
3    party shall bear its own fees, costs, and expenses.
4
5                                                     ________________________________
      Dated: April 19, 2019
6                                                     R. GARY KLAUSNER
                                                      United States District Judge
7
8    Presented by:
9    NICOLA T. HANNA
     United States Attorney
10   DAVID M. HARRIS
     Assistant United States Attorney
11   Chief, Civil Division
     JOANNE S. OSINOFF
12   Assistant United States Attorney
     Chief, General Civil Section
13
14
        /s/ Matthew J. Barragan
15   MATTHEW J. BARRAGAN
     Assistant United States Attorney
16
     Attorneys for Defendant
17   United States of America
18
19
20
21
22
23
24
25
26
27
28
                                                  1
